ORDER

PER CURIAM.
Defendant appeals his convictions, by a jury, of second degree assault, § 565.060, RSMo 1986, and armed criminal action, § 571.015, RSMo 1986. Defendant was sentenced to consecutive terms of seven years’ imprisonment on the assault count and ten years’ imprisonment on the armed criminal action count. Defendant also appeals the denial of his Rule 29.15 motion for post-conviction relief without an evidentiary hearing. We affirm.
We have reviewed the record and find the claims of error on direct appeal are without merit. An opinion would have no prece-dential value nor serve any jurisprudential purpose. Rule 30.25(b).
The judgment of the motion court denying defendant’s Rule 29.15 motion is based on findings of fact that are not clearly erroneous. An opinion would have no precedential value. The judgment of the motion court is affirmed. Rule 84.16(b).